03/29/2021



1                                                                                        Case Number: DA 20-0545



2

3

4

5                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                           SUPREME COURT CAUSE NO. 20-0545
6
                                 )
7    AMANDA ANN JOHNSON          )
                                 )    ORDER ON MOTION FOR
8                                )    EXTENSION OF TIME TO FILE
               Petitioner,       )    APPELLEE’S RESPONSE BRIEF
9
                                 )
10
          and                    )
                                 )
11   TYLER JAMES JOHNSON,        )
                                 )
12             Respondent.       )
     ________________________ )
13                               )
     TYLER JAMES JOHNSON         )
14                               )
               Appellant,        )
15
                                 )
     vs                          )
16
                                 )
17   AMANDA ANN JOHNSON          )
                                 )
18             Appellee.         )
                                 )
19   ____________________________________________________________

20          THIS MATTER comes before the Court upon the Motion for Extension of

21   time to File Petitioner/Appelle’s Response Brief filed by Katherine Delaney Berst on
22   behalf of Appellee. The court having reviewed the same hereby GRANTS the Motion
23
     for Extension of Time to File Brief. The Appellee has a due date of April 30, 2021 to
24
     submit the brief to the Court.
25




                                                 1
           DATED THIS _______ day of March, 2021.
1

2

3
                                                    ________________________
                                                    SUPREME COURT JUSTICE
4

5    NOTICE TO:

6    Katherine Delaney Berst, Counsel for Appelle
     Christopher J. King, Counsel for Appellant
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                         Electronically signed by:
                                                                               Mike McGrath
                                               2                  Chief Justice, Montana Supreme Court
                                                                              March 29 2021